ORDER

PER CURIAM.
AND NOW, this 7th day of November, 2013, the Petitions for Allowance of Appeal are GRANTED, LIMITED TO the issues set forth below. The issues accepted for appeal, as stated by Petitioner with slight modifications, are:
*1094(1) Did the Superior Court err in ruling ■ that Respondent’s violent in-court conduct was not summary direct criminal contempt because the trial court supposedly did not observe the conduct?
(2) In cases of summary direct criminal contempt, is a defendant entitled to counsel and to call witnesses?